Exhibit 10.7

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

THIS AMENDMENT 2008-1, dated as of December 22, 2008, between Embarq
Corporation, a Delaware corporation (“Embarq”), (Embarq and its subsidiaries are
collectively referred to herein as “Employer”), and Dennis G. Huber
(“Executive”).

RECITALS

WHEREAS, Sprint Corporation and Executive previously entered into that certain
Agreement Regarding Special Compensation and Post Employment Restrictive
Covenants, entered as of December 12, 1995 and effective as of such date (the
“Employment Agreement”), which sets forth the terms and conditions of
Executive’s employment with Employer;

WHEREAS, Employer previously assumed the Employment Agreement in connection with
the spin-off from Sprint Nextel Corporation effective May 17, 2006;

WHEREAS, Employer and Executive desire to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the final regulations issued thereunder; and

WHEREAS, Employer and Executive desire to amend the Employment Agreement by
entering into this Amendment 2008-1.

NOW, THEREFORE, the Employer and Executive hereby agree that, effective
December 22, 2008, the Employment Agreement shall be amended as follows:

1. Termination by Employer: Special Compensation. Section 5 of the Employment
Agreement is hereby amended in its entirety to read as follows:

“At any time, Employer may terminate Executive’s employment for any reason. If
Executive’s termination is other than pursuant to Section 6, Executive shall,
subject to the other provisions of this Section 5, be entitled to the following
Special Compensation (as that term is defined in this Section 5) in lieu of any
benefits available under any and all Employer separation plans or policies,
except as noted in Section 17. If Executive’s termination is pursuant to
Sections 5, 6 or 7, Executive’s obligations under Sections 11, 12, 13 and 14
hereof shall continue.

For purposes of this Agreement, “Special Compensation” shall entitle Executive
to receive the following; provided, however, certain payments may be required to
be delayed pursuant to Section 26(b) below:

(a) Executive shall continue to receive for a period of eighteen (18) months
from Executive’s date of termination (the “Severance Period”), his base annual
salary at the rate in effect on the date of termination. Payments of base annual
salary during the Severance Period shall be paid pursuant to Employer’s normal
payroll practices, with the first payment being paid on the first payroll date
following Executive’s date of termination.



--------------------------------------------------------------------------------

(b) Executive shall receive a bonus, based on actual performance results, up to
the target amount, under Employer’s Short-Term Incentive program throughout the
Severance Period, provided that the amount, if any, payable under the Short-Term
Incentive program for the particular award period that includes the last day of
the Severance Period shall be multiplied by a fraction, the numerator of which
is the number of months in the Severance Period that fall within the award
period and the denominator of which is the total number of months in such award
period. The amount payable (if any) under this Section 5(b) shall be paid at the
time and in the form specified in the Short-Term Incentive program.

(c) Executive shall receive an award under the Employer’s Long-Term Incentive
program, pro rated based on Executive’s last day worked, exclusive of any
Severance Period, determined in accordance with the terms of said program. The
amount payable (if any) under this Section 5(c) shall be paid at the time and in
the form specified in the Long-Term Incentive program.

(d) Executive shall be entitled to an acceleration of vesting of stock options
or restricted stock in accordance with the relevant provisions of Executive’s
Stock Option Agreement or Restricted Stock Agreement, as applicable.

(e) Executive shall receive any qualified or nonqualified retirement benefits as
specified in such plans maintained by Employer pursuant to which Executive is or
was a participant and is entitled to a benefit. Such benefits shall be provided
in accordance with the terms of the applicable plans.

(f) Executive shall be entitled to continue to receive health and dental
benefits under Employer’s health and dental plans throughout the Severance
Period at the level in effect immediately prior to Executive’s date of
termination. Executive shall pay to Employer on the last day of each month
preceding the month that the health and dental coverage continuation shall be
provided, the full cost of the monthly premiums equal to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) cost of
continued health and dental coverage under the health and dental plans of
Employer. The first such payment shall be paid to Employer on the last day of
the month in which Executive’s date of termination occurs. Executive shall
receive a monthly reimbursement payment during the Severance Period, on the
first payroll date of each month, equal to the monthly COBRA cost of continued
health and dental coverage under the health and dental plans of Employer, less
the amount that Executive would be required to contribute for health and dental
coverage if Executive were an active employee. Reimbursements under this
Section 5(f) shall commence on the first payroll date occurring in the month
following the month in which Executive’s date of termination occurs and, except
as provided in Section 5(l) below, shall continue until the end of the Severance
Period. The COBRA continuation coverage period under Section 4980B of the Code
shall begin coincident with (i) the first day of the month following the last
day of the Severance Period, or (ii) the

 

2



--------------------------------------------------------------------------------

first day of the month following the commencement of coverage with another
employer, whichever occurs first. Any long-term disability or short-term
disability benefits provided to Employee cease on the last day worked.

(g) Executive shall be entitled to convert his life insurance coverage upon
termination of employment. Executive shall pay Employer on the last day of the
quarter preceding the quarter that such life insurance coverage shall be
provided an amount equal to the cost of the quarterly premiums to maintain such
converted life insurance coverage. The first such payment shall be paid to
Employer on the last day of the calendar quarter in which Executive’s date of
termination occurs. Executive shall receive from Employer a quarterly
reimbursement payment during the Severance Period in an amount equal to the
premium cost that Executive will incur during the quarter to maintain life
insurance coverage under the converted policy. Such quarterly reimbursement
payments under this Section 5(g) shall commence on the first payroll date of the
first calendar quarter following the calendar quarter in which Executive’s date
of termination occurs and, except as provided in Section 5(l) below, shall
continue until the end of the Severance Period.

(h) During Severance Period, except as provided in Section 5(l) below, Employer
shall pay the cost of outplacement services for Executive at the outplacement
agency designated by Employer and in accordance with Employer’s procedures
regarding outplacement services. Any cash payment due for provision of
outplacement services in accordance with this Section 5(h) shall be paid by
Employer directly to the outplacement agency.

(i) Executive shall receive a lump sum cash payment equal to the value of all
applicable executive perquisites (other than country club membership dues and
accrual of vacation) in effect on Executive’s date of termination as if they
were provided to Executive during the Severance Period. Any such lump sum cash
payment shall be paid by Employer on the first payroll date following
Executive’s date of termination.

(j) Executive shall receive a lump sum cash payment equal to the value of any
accrued but unused vacation for the calendar year in which Executive’s date of
termination occurs. Any such lump sum cash payment shall be paid on the first
payroll date following Executive’s date of termination.

(k) All payments pursuant to this Section shall be subject to applicable federal
and state income and other withholding taxes. On each date on which a payment
(if any) is made under subsections (f) and (g) above in this Section 5, Employer
shall pay Executive an additional amount in a lump sum cash payment equal to the
federal, state and local income and payroll taxes that Executive incurs on the
amount paid under subsections (f) and (g) above or this subsection (k) in this
Section 5. The foregoing gross-up payment shall be made with respect to each
payment (if any) under subsections (f), (g) and (k) of this Section 5 and shall
cease when payments under subsections (f) and (g) cease.

 

3



--------------------------------------------------------------------------------

(l) Notwithstanding the above, Employer’s obligation to provide payments in
subsections (f), (g) and (h) of this Section 5 shall cease upon the earlier of
(x) Executive ceasing to pay when due the premiums charged by Employer for the
applicable benefits; or (y) Executive obtaining full-time employment with a new
employer. Within 30 days of Executive’s commencement of full-time employment
with another employer, Executive shall provide Employer written notice of such
employment. Nothing in this Section 5(l) shall affect Executive’s right to pay
for his own COBRA continuation coverage in accordance with Section 4980B of the
Code. In all events, Executive’s right to receive severance and/or other
benefits pursuant to this Section 5 shall cease immediately in the event that
Executive is reemployed by Employer or an affiliate or Executive breaches his
Confidential Information Covenant (as defined in Section 11 hereof), or breaches
Sections 12, 13 or 14 hereof. In all cases, Employer’s rights under Section 15
shall continue.

(m) The payments and benefits provided for in this Section shall be in addition
to all other sums then payable and owing to Executive hereunder and, except as
expressly provided herein, shall not be subject to reduction for any amounts
received by Executive for employment or services provided after termination of
employment hereunder, and shall be in full settlement and satisfaction of all
Executive’s claims and demands.”

2. Resignation Following Constructive Discharge. Section 7 of the Employment
Agreement is hereby amended in its entirety to read as follows:

“If at any time, except in connection with a termination pursuant to Section 5,
6, or 8, Executive is Constructively Discharged (as that term is defined below
in this Section 7), then Executive shall be entitled to the compensation and
benefits as if such employment were terminated pursuant to Section 5 of this
Agreement.

For purposes of this Agreement, the Executive shall be “Constructively
Discharged” upon the occurrence of any one of the following events:

(a) A material diminution in Executive’s authority, duties, responsibilities,
status or reporting relationship; or

(b) A material diminution in Executive’s targeted total compensation (i.e., a
reduction of more than 10%) (other than across-the-board reductions similarly
affecting all officers of Embarq Corporation (“Embarq”));

provided, however, in each case, Executive must provide Employer with written
notice of termination on account of Constructive Discharge identifying the event
or omissions constituting the reason for a Constructive Discharge within 60 days
following the initial occurrence of such event or omission. Employer shall have
an opportunity, but shall have no obligation, to cure the event or omission
constituting Constructive Discharge within a period of 30 days from receipt of

 

4



--------------------------------------------------------------------------------

such notice from Executive. If Employer does not cure the event or omission
constituting Constructive Discharge, Executive’s employment shall terminate on
the first business day immediately following the expiration of the 30-day cure
period, unless Employer designated an earlier termination date during the cure
period.”

3. Effect of Change in Control. Section 8 of the Employment Agreement is hereby
amended in its entirety to read as follows:

“In the event that within one year of a Change in Control (as that term is
defined in this Section 8) Executive’s employment is terminated:

(a) by the Employer other than pursuant to Section 6;

(b) by Executive pursuant to Section 7 hereof; or

(c) by Executive on account of a material change in the geographic location
where Executive must perform services for Employer to a location outside of the
Kansas City metropolitan area, except for required travel on business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to the Change in Control;

then Executive shall be entitled to the Special Compensation described in
Section 5 and shall be bound by Section 11, but shall not have any continuing
obligations under Sections 12, 13, and 14, except as otherwise required by
common law or statute.

Notwithstanding the foregoing, termination on account of Section 8(c) will be
effective only if Executive provides Employer with written notice of termination
within 60 days following the initial requirement by Employer that Executive
incur a material change in the geographic location where he performs services
for Employer. Employer shall have an opportunity, but shall have no obligation,
to cure the event within a period of 30 days from receipt of such notice from
Executive. If Employer does not cure the event specified in Section 8(c),
Executive’s employment shall terminate on the first business day immediately
following the expiration of the 30-day cure period, unless Employer designated
an earlier termination date during the cure period.”

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or
other fiduciary holding securities under an employee benefit plan of Embarq or
any of its affiliates, and other than Embarq or a corporation owned, directly or
indirectly, by the stockholders of Embarq in substantially the same proportions
as their ownership of stock of Embarq, is or becomes

 

5



--------------------------------------------------------------------------------

the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Embarq representing 20% or more of the
combined voting power of Embarq’s then outstanding securities, or

(ii) during any period of two consecutive years (not including any period prior
to the date of this Agreement), incumbent members cease for any reason to
constitute a majority of the members of the Board of Directors of Embarq;

A member of the Board of Directors of Embarq shall be an “incumbent member” if
such individual is as of the date of this Agreement or at the beginning of the
applicable two consecutive year period a member of the Board of Directors of
Embarq, and any new director after the date of this Agreement (other than a
director designated by person who has entered into an agreement to effect a
transaction described in subparagraph (i) above) whose election to the Board or
nomination for election by the stockholders of Embarq was approved by a vote of
at least two-thirds of the directors still in office who either were directors
as of the date hereof or as of the first day of the applicable two consecutive
year period or whose election or nomination for election was previously so
approved.”

4. Section 409A of the Code. A new Section 26 is hereby added to the Employment
Agreement to read in its entirety as follows:

“26. Section 409A of the Code.

(a) Interpretation – Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of Section 409A of the Code, all payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” within the meaning of such term under Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of any payment.

 

6



--------------------------------------------------------------------------------

(b) Payment Delay – To the maximum extent permitted under Section 409A of the
Code, the cash severance payments payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, if on the date of Executive’s termination of employment Employer’s
stock (or stock of any other company required to be aggregated with Employer for
purposes of Section 409A of the Code) is publicly-traded on an established
securities market or otherwise and Executive is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board of Directors (or its delegate) in its
discretion in accordance with its “specified employee” determination policy,
then all severance payments payable to Executive under this Agreement that are
deemed to be deferred compensation subject to the requirements of Section 409A
of the Code and payable within six months following Executive’s “separation from
service” shall be postponed for a period of six months following Executive’s
“separation from service” with Employer. The postponed amounts shall be paid to
Executive in a lump sum within 30 days after the date that is six months
following Executive’s “separation from service” with Employer. If Executive dies
during such six-month period and prior to payment of the postponed cash amounts
hereunder, the amounts delayed on account of Section 409A of the Code shall be
paid to the personal representative of Executive’s estate within 60 days after
Executive’s death.

(c) Reimbursements – All reimbursements and provision of in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or the
amount of in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense or provision of in-kind benefits will be
made on or before the last day of the taxable year following the year in which
the expense is incurred or payment becomes due, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. Any tax gross up payments to be made hereunder shall be made
not later than the end of Executive’s taxable year next following Executive’s
taxable year in which the related taxes are remitted to the taxing authority.”

5. All references to “Sprint” are hereby deemed to be to “Embarq Corporation” in
the Employment Agreement to reflect the spin-off transaction and assumption of
the Employment Agreement referenced above in the Recitals.

6. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive agree to the terms of the foregoing
Amendment 2008-1, effective as of the date set forth above.

 

EMBARQ CORPORATION By:  

/s/ E. J. Holland, Jr.

Name:   E. J. Holland, Jr. Title:   SVP H.R. & Communications EXECUTIVE

/s/ Dennis G. Huber

Dennis G. Huber

 

9